EXHIBIT 10.5
 

 
Option Number:    ______________________                                   
Optionee Name:    ______________________                                   


 


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
CASHLESS INTERNATIONAL STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Option Agreement”) is made and entered into as of
_______________, 200__ (the “Date of Grant”), by and between Kinetic Concepts,
Inc., a Texas corporation (the “Company”), and [_________________________] (the
“Optionee”).  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2008 Omnibus Stock Incentive Plan (the
“Plan”).  Where the context permits, references to the Company or any of its
Subsidiaries or affiliates shall include the successors to the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Optionee is to
be granted an option (the “Option”) to obtain Shares, subject to the terms and
conditions set forth in the Plan and herein (including Appendices A and B), and
hereby grants such Option.
 
1. Number of Shares and Exercise Price.  The Option entitles the Optionee to
obtain [_______] Shares (the “Option Shares”) at a price of US$[______] per
share (the “Option Exercise Price”).
 
2. Option Term.  The term of the Option and of the Option Agreement (the “Option
Term”) shall commence on the Date of Grant and, unless the Option is previously
terminated pursuant to Paragraph 5 below, shall terminate upon the expiration of
ten (10) years from the Date of Grant (the “Expiration Date”).  As of the
Expiration Date, all rights of the Optionee hereunder shall terminate.
 
3. Conditions of Exercise.
 
(a)  
Subject to Paragraph 5 below, the Option shall vest at such time or times as are
set forth in Appendix A hereto.
 

(b)  
Except as otherwise provided herein, the right of the Optionee to obtain Option
Shares with respect to which the Option has become exercisable and vested may be
exercised in whole or in part at any time or from time to time prior to the
Expiration Date; provided, however, that the Option may not be exercised for a
fraction of a Share.
 

4. Method of Exercise.  This Option may be exercised, in whole or in part, by
means of any online broker assisted exercise procedure approved by the
Administrator, or by delivery of a written notice of exercise to the Company in
such form as may be approved by the Administrator from time to time and which
may be obtained from the Company’s Equity Accounting and Administration
department, accompanied by payment in full of the aggregate Option Exercise
Price in U.S. dollars which may be made solely by means of a cashless exercise
procedure through the use of a brokerage arrangement approved by the
Administrator.  All Option Shares being exercised at any time must be sold at
the time of exercise (i.e., cashless sell all exercise).
 
5. Effect of Termination of Employment or Service; or Change in Control.
 
(a)  
If the Optionee’s employment with or service to the Parent, the Company or any
of its Affiliates terminates for any reason, other than by reason of the
Optionee’s death or Disability, the Option, to the extent vested and exercisable
as of the date of such termination, shall expire 90 days following the date of
such termination, and the Option, to the extent not vested and exercisable as of
the date of such termination, shall expire as of such date.  The Option shall
not be exercisable after the Expiration Date.
 

(b)  
If the Optionee’s employment with or service to the Parent, the Company or any
of its Affiliates terminates by reason of the Optionee’s death or Disability,
any portion of the Option that is outstanding at such time shall become fully
and immediately vested and exercisable, and shall expire 180 days following the
date of such termination.  The Option shall not be exercisable after the
Expiration Date.
 

(c)  
If the Optionee’s employment with or service to the Parent, the Company or any
of its Affiliates is terminated by the Company other than for "cause" (as
defined in the Plan) within24 months following a Change in Control, any portion
of the Option that is outstanding at such time shall become fully and
immediately vested and exercisable.
 

(d)  
If the Optionee's employment with or service to the Parent, the Company or any
of its Affiliates is terminated for "Cause," as defined in the Plan or in any
employment agreement, retention agreement, stock grant or award agreement, or
other applicable agreement between the Company (or any of its Affiliates or the
Parent) and the Optionee (including, without limitation, for violation of any
non-compete, non-solicit, non-disclosure, non-disparagement, or other
restrictive covenant or agreement), the Optionee shall forfeit, upon written
notice from the Company, any and all Options (including any securities, cash or
other property issued upon exercise or other settlement of such awards) granted
to him or her under this Option Agreement, including, without limitation, vested
Options.  The forfeiture obligation of the Optionee under this Paragraph shall
continue to apply, in accordance with its terms, following termination of the
Optionee's employment or service (for any reason).  The Optionee's employment
with or service to the Parent, the Company or any of its Affiliates shall be
deemed to be terminated for Cause under this Paragraph if, within twelve (12)
months after the Optionee's employment or service has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.
 

                  6. Adjustments.  The Option and all rights and obligations
under this Option Agreement are subject to Section 3 of the Plan.
 
7. Nontransferability of Option.  Except by will or under the laws of descent
and distribution and as set forth in the following two sentences, the Optionee
may not sell, transfer, pledge or assign the Option, and, during the lifetime of
the Optionee, only the Optionee may exercise the Option.  Notwithstanding the
foregoing, during the Optionee’s lifetime, the Administrator may, in its sole
discretion, permit the transfer, assignment or other encumbrance of the
Option.  Additionally, subject to the approval of the Administrator and to any
conditions that the Administrator may prescribe, the Optionee may, upon
providing written notice to the Company, elect to transfer the Option (i) to
members of his or her Immediate Family, provided that no such transfer may be
made in exchange for consideration, (ii) by instrument to an inter vivos or
testamentary trust in which the Option is to be passed to beneficiaries upon the
death of the Optionee, or (iii) pursuant to a qualified domestic relations order
or any similar instrument, to the extent permitted by applicable law.  Any
attempted sale, transfer, pledge, assignment, encumbrance or other disposition
of the Option contrary to the provisions hereof shall be null and void and
without effect.
 
8. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date which it is personally delivered or, whether actually
received or not, on the fifth day after depositing in the post or 24 hours after
transmission by facsimile to the respective parties named below.
 

 If to the Company:
Kinetic Concepts, Inc.
Attn.:  Chief Financial Officer
8023 Vantage Drive
San Antonio, TX  78230
U,S.A.
 
Phone: (210) 255-6494
Fax: (210) 255-6997






 If to the Optionee:
[Name of Optionee]  ________________________________________
 
[Address]  _______________________________________________
 
Facsimile: ________________________________________________

 
Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
9. Withholding Requirements in Connection with the Option.
 
         (a)  Regardless of any action the Company or the Optionee’s employer
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding related to the
Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items legally is and remains the Optionee’s responsibility and
may exceed the amount actually withheld by the Company or the Employer.  The
Optionee further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of the Option, and the immediate sale of Shares upon exercise; and
(2) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Optionee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Optionee has become subject
to tax in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable event, the Optionee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items.  In this regard,
the Optionee authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items legally payable by the Optionee by one or a combination of the
following:  (1) withholding from the Optionee’s wages or other cash compensation
paid to the Optionee by the Company and/or the Employer; or (2) withholding from
proceeds of the immediate sale of Shares upon exercise of the Option.
 
Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to honor the exercise if the Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items.
 
10. Compliance with Laws.
 
          (a) Shares shall not be issued or sold pursuant to the exercise of the
Option granted hereunder unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the U.S. Securities Act of
1933, as amended, the U.S. Exchange Act, the requirements of any stock exchange
upon which the Shares may then be listed, and the applicable local laws, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.  The Company shall be under no obligation to effect the
registration pursuant to the U.S. Securities Act of 1933, as amended, of any
interests in the Plan or any Shares to be issued hereunder or to effect similar
compliance under any state or local laws.
  
          (b) All certificates for Shares delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the U.S. Securities and Exchange Commission, any stock exchange
upon which the Shares may then be listed, and any applicable federal, state or
local securities law, and the Administrator may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.  The Administrator may require, as a condition of the issuance and
delivery of certificates evidencing Shares pursuant to the terms hereof, that
the recipient of such Shares make such agreements and representations as the
Administrator, in its sole discretion, deems necessary or desirable.
 
11. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Option Shares by any holder thereof in violation of the
provisions of this Option Agreement or the Articles of Incorporation or the
Bylaws of the Company, will be valid, and the Company will not transfer any of
such Option Shares on its books nor will any of such Option Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
12. Nature of Grant.  By accepting the grant of Options, the Optionee
acknowledges, understands and agrees that:
 
(a)  
The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time;
 

(b)  
The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;
 

(c)  
All decisions with respect to future Option grants, if any, will be at the sole
discretion of the Company;
 

(d)  
The Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Optionee’s employment relationship at any time;
 

(e)  
The Optionee is voluntarily participating in the Plan;
 

(f)  
The Option is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Subsidiary (or
Affiliate), and which is outside the scope of the Optionee’s employment
contract, if any;
 

(g)  
The Option is not intended to replace any pension rights or compensation;
 

(h)  
The Option is not a part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal or end of service payments, bonuses,
long-service awards, or pension or retirement or welfare benefits or similar
payments, and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary (or
Affiliate) of the Company;
 

(i)  
The Option and the Optionee’s participation in the Plan will not be interpreted
to form an employment contract or relationship with the Company or any
Subsidiary (or Affiliate) of the Company;
 

(j)  
The future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 

(k)  
No claim or entitlement to compensation or damages shall arise from termination
of the Option or diminution in value of the Option or Shares sold at the time of
the immediate sale upon exercise of the Option resulting from termination of the
Optionee’s active employment with the Company or the Subsidiary (or Affiliate)
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of Options to which the Optionee is not
otherwise entitled, the Optionee irrevocably agrees never to institute any claim
against the Company or the Employer, waives the Optionee’s ability, if any, to
bring such claim, and releases the Company and the Subsidiary (or Affiliate)
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the Plan
and by electronically accepting this Option Agreement, the Optionee shall be
deemed irrevocably to have agreed not to pursue such claim and agreed to execute
any and all documents necessary to request dismissal or withdrawal of such
claims;
 

(l)  
In the event of termination of the Optionee’s employment (whether or not in
breach of local labor laws), the Optionee’s right to vest in Options under the
Plan, if any, will terminate effective as of the date that the Optionee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), the Administrator shall have the exclusive discretion to determine when
the Optionee is no longer actively employed for purposes of the Option grant;
and
 

(m)  
The Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.
 
 

13. No Advice Regarding Grant. The Company or the Subsidiary (or Affiliate) are
not providing any tax, legal or financial advice, nor are the Company or the
Subsidiary (or Affiliate) making any recommendations regarding the Optionee’s
participation in the Plan.  The Optionee is hereby advised to consult with
his/her own personal tax, legal and financial advisors regarding the Optionee’s
participation in the Plan before taking any action related to the Plan.
 
14. Data Privacy.  The Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this document by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.
 
The Optionee understands that the Company and the Subsidiaries (or Affiliates)
hold certain personal information about the Optionee, including, but not limited
to, the Optionee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, and details of
all Options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Optionee  understands that Data may be transferred to E*TRADE or such other
stock plan service provider as may be selected by the Company in the future
which is assisting the Company with the implementation, administration and
management of the Plan.  The Optionee understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections from the Optionee’s country.  The Optionee understands that the
Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Optionee’s local human resources
representative.  The Optionee authorizes the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future) to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purposes of implementing, administering and managing the Optionee’s
participation in the Plan.  The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan.  The Optionee understands that the Optionee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s local human resources representative.  The Optionee hereby
understands, however, that refusing or withdrawing the Optionee’s consent may
affect the Optionee’s ability to participate in the Plan.  For more information
on the consequences of the Optionee’s refusal to consent or withdrawal of
consent, the Optionee hereby understands that the Optionee may contact the human
resources representative.
 
15. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Option Agreement shall in no way be construed to
be a waiver of such provision or of any other provision hereof.
 
16. Governing Law.  The Option Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws as provided in the Plan.  For purposes of litigating any
dispute that arises under this Option or the Option Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of Texas, agree
that such litigation shall be conducted in the courts of San Antonio, Texas, or
the federal courts for the United States for the Western District of Texas, and
no other courts, where this Option grant is made and/or performed.
 
17. Incorporation of the Plan.  The Plan, as it exists on the date of the Option
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Option and this Option Agreement shall be
subject to all terms and conditions of the Plan.  In the event of any conflict
between the provisions of the Option Agreement and the provisions of the Plan,
the terms of the Plan shall control, except as expressly stated otherwise.  The
term “Section” generally refers to provisions within the Plan; provided,
however, the term “Paragraph” shall refer to a provision of this Option
Agreement.
 
18. Amendments.  This Option Agreement may be amended or modified at any time,
but only by an instrument in writing signed by each of the parties hereto.
 
19. Rights as a Shareholder.  Neither the Optionee nor any of the Optionee’s
successors in interest shall have any rights as a shareholder of the Company
with respect to any Option Shares.
 
20. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Option, the Option Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Optionee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, or any
Subsidiary or Affiliate thereof, for any period of time or at any specific rate
of compensation.
 
21. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Option Agreement.  The
Administrator shall have the exclusive discretion to determine when the Optionee
is no longer actively employed for purposes of the Option.  The determination of
the Administrator as to any such matter of interpretation or construction shall
be final, binding and conclusive.
 
22. Binding Effect.  The Option Agreement shall apply to and bind the Optionee
and the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
23. Tax Representation.  The Optionee has reviewed with his or her own tax
advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by this Option Agreement.  The Optionee is relying
solely on such advisors and not on any statement or representation of the
Company or any of its agents.  The Optionee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Option Agreement.
 
24. Language.  If the Optionee has received this or any other document related
to the Plan translated into a language other than English and if the translated
version is different from the English version, the English version will control.
 
25. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic or other means.  The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic systems established and maintained by the Company or a
third-party designated by the Company.
 
26. Acceptance.  The Optionee hereby acknowledges receipt of a copy of the Plan
and this Option Agreement.  The Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and the Option Agreement.
 
27. Severability.  The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
28. Appendix.  Notwithstanding any provision in this Option Agreement or the
Plan to the contrary, the Award shall be subject to the special terms and
provisions set forth in the Appendix B to this Option Agreement for the
Optionee’s country of residence, if any.  Moreover, if the Optionee relocates to
one of the countries included in the Appendix B, the special terms and
conditions for such country will apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.  The Appendix B constitutes part of this Option
Agreement.
 
29. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any underlying Shares under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan and to require the Optionee to sign or
electronically accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
 


The Optionee, by his or her electronic acceptance of this Option Agreement,
agrees to be bound by the terms and conditions set forth above on the day and
year first written above.


DATE OF
GRANT
NUMBER OF
SHARES SUBJECT
TO OPTION
OPTION
EXERCISE
PRICE
 
EXPIRATION
DATE
       



SEE APPENDIX A FOR VESTING SCHEDULE.
 
 
 
 

--------------------------------------------------------------------------------

 




APPENDIX B


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
CASHLESS INTERNATIONAL STOCK OPTION AGREEMENT


This Appendix B includes additional terms and conditions that govern the Option
granted to the Optionee under the Kinetic Concepts, Inc. 2008 Omnibus Stock
Incentive Plan (the “Plan”) if the Optionee resides in one of the countries
listed below.  This Appendix B forms part of the Option Agreement.  Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Option Agreement or the Plan.


This Appendix B also includes information based on the securities, exchange
control and other laws in effect in the Optionee’s country as of February
2010.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that the Optionee not rely on the information noted
herein as the only source of information relating to the consequences of the
Optionee’s participation in the Plan because the information may be out of date
at the time the Optionee exercises the Option under the Plan.


In addition, the information is general in nature.  The Company is not providing
the Optionee with any tax advice with respect to the Option.  The information is
provided below may not apply to the Optionee’s particular situation, and the
Company is not in a position to assure the Optionee of any particular result.
Accordingly, the Optionee is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Optionee’s country apply to the
Optionee’s situation.  The Optionee must consult the Optionee’s personal tax or
legal advisors for the most current information.


If the Optionee is a citizen or resident of a country other than the one the
Optionee is working, or if the Optionee transfers employment after the Options
are granted to the Optionee, the information contained in this Appendix B may
not be applicable to the Optionee.


CHINA
 
Due to exchange control restrictions, the Optionee understands that the Optionee
will be restricted to the cashless sell-all method of exercise, as set forth
above.  The Optionee will not be permitted to hold Shares after
exercise.  Depending on the development of local laws or the Optionee’s status
as a national of a country other than the People’s Republic of China, the
Company reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercise, cashless
sell-to-cover exercise or any other method of exercise and payment deemed
appropriate by the Company.


The Optionee understands and agrees that, due to exchange control laws in China,
the Optionee may be required to immediately repatriate the proceeds from the
cashless exercise to China.  The Optionee further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Company or a Subsidiary or Affiliate and the
Optionee hereby consents and agrees that the proceeds from the cashless exercise
may be transferred to such special account prior to being delivered to the
Optionee’s personal account.  In addition, the Optionee understands that, if the
proceeds are converted to local currency, there may be delays in delivering the
proceeds to the Optionee, and the Company does not guarantee any particular
exchange rate and/or date on which funds will be converted.  The Optionee
further agrees to comply with any other requirements that may be imposed by the
Company in the future to facilitate compliance with exchange control laws in
China.


ITALY
 
Data Privacy
 
This provision replaces Paragraph 14 of the Option Agreement:
 
The Optionee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Optionee’s
personal data as described below by and among, as applicable, the Employer, the
Company, and any Subsidiary (or Affiliate), for the exclusive purpose of
implementing, administering, and managing the Optionee’s participation in the
Plan.
 
The Optionee understands that the Employer, the Company, and any Subsidiary (or
Affiliate) may hold certain personal information about the Optionee, including,
but not limited to, the Optionee’s name, home address and telephone number, date
of birth, social insurance or other identification number, salary, nationality,
job title, any Stock or directorships held in the Company or any Subsidiary (or
Affiliate), details of all Options, or any other entitlement to Stock awarded,
canceled, exercised, vested, unvested or outstanding in the Optionee’s favor,
for the exclusive purposes of implementing, managing, and administering the Plan
(“Data”).
 
The Optionee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Optionee’s refusal to provide Data
would make it impossible for the Company to perform its contractual obligations
and may affect the Optionee’s ability to participate in the Plan.  The
controller of personal data processing is Kinetic Concepts, Inc., with its
registered address at 8023 Vantage Drive, San Antonio, Texas 78230, United
States of America; its representative in Italy is KCI Italia- Senior HR Manager
with registered offices at KCI Medical s.r.l., Via A. Meucci, 1; 20090 Assago
(M) Italy.
 
The Optionee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Optionee understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company.  The Optionee further understands that the Company
and/or its Subsidiaries (or Affiliates) will transfer Data among themselves as
necessary for purposes of implementing, administering, and managing the
Optionee’s participation in the Plan, and that the Company and its Subsidiaries
(or Affiliates) each may further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom the Optionee may elect to deposit any Stock acquired at exercise of the
Option.  Such recipients may receive, possess, use, retain, and transfer Data,
in electronic or other form, for the purposes of implementing, administering,
and managing the Optionee’s participation in the Plan.  The Optionee understands
that these recipients may be located in or outside the European Economic Area,
such as in the United States or elsewhere.  Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.
 
The Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, which comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto, as the processing is necessary for the performance of
contractual obligations related to the implementation, administration, and
management of the Plan.  The Optionee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, the Optionee has the right to, including
but not limited to, access, delete, update, correct, or terminate, for
legitimate reason, the Data processing.
 
Furthermore, the Optionee is aware that Data will not be used for
direct-marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Optionee’s local
human resources representative.
 
Plan Document Acknowledgment
 
In accepting the grant of the Option, the Optionee acknowledges that the
Optionee has received copies of the Plan and the Option Agreement, and has
reviewed the Plan and the Option Agreement, including this Appendix B, in their
entirety and fully understands and accepts all provisions of the Plan and the
Option Agreement, including this Appendix B.
 
The Optionee further acknowledges that the Optionee has read and specifically
and expressly approves the following Paragraphs of the Option Agreement and this
Appendix B: Paragraph 1, Number of Shares and Exercise Price; Paragraph 2,
Option Term; Paragraph 10, Compliance with Laws; Paragraph 12, Nature of Grant;
Paragraph 16, Governing Law; Paragraph 25, Electronic Delivery; Paragraph 28,
Appendix; Paragraph 29, Imposition of Other Requirements; and the Data Privacy
section in this Appendix B.
 
SWITZERLAND
 
Securities Law Information
 
The Option is considered a private offering in Switzerland and is therefore not
subject to registration in Switzerland.





